[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            APR 7, 2009
                             No. 08-10968                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 06-02820-CV-JEC-1


CHARLOTTE P. BROOKS,


                                                           Plaintiff-Appellant,

                                  versus


THE INSURANCE HOUSE, INC.,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (April 7, 2009)

Before EDMONDSON, Chief Judge, BIRCH and FAY, Circuit Judges.

PER CURIAM:
       Counseled Plaintiff-Appellant Charlotte P. Brooks, an African-American

female, appeals the grant of summary judgment in favor of her former employer,

Defendant-Appellee The Insurance House, Inc. (“Insurance House”), dismissing

Plaintiff’s claims of discrimination and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a)(1), 2000e-3(a) and 42 U.S.C. §

1981. No reversible error has been shown; we affirm.

       Plaintiff states categorically that the district court erred in its conclusion that

Plaintiff failed to establish a prima facie case and references some case law that

sets out the requirements for establishing a prima facie case of racial employment

discrimination and retaliation.* But Plaintiff fails to apply the cited case law to the

facts of her case; she fails to set out error in the district court’s application of the

law in this matter. Issues that are noted in an initial appellate brief unaccompanied

by legal or factual argument on the issue are deemed abandoned. Denney v. City

of Albany, 247 F.3d 1172, 1182 (11th Cir. 2001). Plaintiff does assert that her

supervisor’s reference to a “good old boy network” constituted direct evidence of

racial animus. The magistrate judge’s report and recommendation, adopted by the


       *
        Plaintiff fails to discuss or even reference her claims of Title VII wrongful termination
based on gender, Title VII disparate impact based on racial and gender discrimination, § 1981
disparate treatment based on racial and gender discrimination, hostile work environment, and
intentional infliction of emotional distress. “[A] legal claim or argument that has not been
briefed before the court is deemed abandoned and its merits will not be addressed.” Access
Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). We deem these
claims abandoned.

                                                 2
district court, set out and applied correctly the standard applicable to direct

evidence. See, e.g., Earley v. Champion Intern. Corp., 907 F.2d 1077, 1081 (11 th

Cir. 1990) (direct evidence is evidence which, if believed, proves the existence of

a fact without inference or presumption.). The stray words Plaintiff cites -- if they

are of evidentiary value -- are just circumstantial evidence of the fact to be proved.

And, in any event, because Plaintiff presents no supporting legal analysis on her

direct evidence contention, this issue also is deemed abandoned.

      Plaintiff does argue that the district court grant of summary judgment

violated her Seventh Amendment right to a jury trial. Assuming arguendo that

this claim has been preserved for appeal, it is without merit. See Parklane

Hosiery Co., Inc. v. Shore, 99 S. Ct. 645, 654 (1979); Garvie v. City of Ft. Walton

Beach, Fla., 366 F.3d 1186, 1190 (11th Cir. 2004). When no genuine issue of

material fact exists, summary judgment appropriately is due to be granted.

Because Plaintiff advances no issue of material fact for the jury to resolve

(indeed, Plaintiff failed to dispute the statement of material facts submitted by

Insurance House in support of it’s summary judgment motion), no constitutional

violation has been shown.

      AFFIRMED.




                                           3